DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 6, 8-9, 15-17, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-7, 9-14, 16-19 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 9/20/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (US Pub. 2014/0122706) in view of Dao (US Pub. 2017/0317894).
With respect to Claim 1, Boerner teaches a method comprising: receiving, by a network device, a request for an application service; (Figs. 1-2, paras. 18-20, 25, 27, 35; Cloud computing node provides at least one service. Service make take the form of software offered as a service from the cloud computing environment. Para. 29, 60; processor receives request to provide service.)
(Fig. 4, paras. 30, 63-67, 73-75; System measures parameters such as response time, a recently measured response time is an estimation of the current service time. Para. 33; reference data from previously monitored data. See also Figs. 4-5, paras. 40-42, 48-49, 58-63; System runs a hypothetical workload to simulate how the system will perform when subjected to a certain amount of work. Estimation of what the response time will be (see Fig. 4) based on a dummy workload is an estimated service time.)
comparing, by the network device in response to the calculating, the estimated service time value to a threshold performance metric value pertaining to the application service; (paras. 31, 64, 73-75; system compares the parameter values to perform thresholds of a service level agreement or service level objective to determine if the network is in danger of becoming congested and failing to meet the SLA.)
determining, by the network device in response to the comparing, whether the threshold performance metric value is satisfied; (paras. 7, 34, 73-75; system determines whether or not a parameter is higher than the threshold, indicating that a problem is or is about to occur.)
selecting, by the network device when determining that the threshold performance metric value is satisfied, the application service layer network of the first type to provide the application service to the end device; and (A different type of network will be taught later, but Boerner discloses not changing a topology based on there being no threshold violation. Paras. 34, 65, 72-75; System does not update topology until parameter/threshold comparison indicates a problem. To the extent that Applicant argues that “selecting…the application service layer network” implies or requires a selection in the first instance, it would have been obvious to one of ordinary skill prior to the effective filing date to save the runtime results of the analysis to inform on future analysis (see para. 7, 33, 85) and therefore it would have been obvious to perform all of the steps prior to a first selection using historical data in order to more quickly fulfill the service request. See also paras. 33, 39; reference data based on previously monitored data and planning for future SLA requirements.)
selecting, by the network device when determining that the threshold performance metric value is not satisfied, an application service layer network of a second type to provide the application service to the end device. (Paras. 34, 65, 72-75; System updates topology when parameter/threshold comparison indicates a problem. Paras. 20, 25; network may be a LAN, WAN, Internet. Para. 18; cloud computing node, which suggests a cloud network. To the extent that Applicant argues that “selecting…the application service layer network” implies or requires a selection in the first instance, it would have been obvious to one of ordinary skill prior to the effective filing date to save the runtime results of the analysis to inform on future analysis (see para. 7, 33, 85) and therefore it would have been obvious to perform all of the steps prior to a first selection using historical data in order to more quickly fulfill the service request. See also paras. 33, 39; reference data based on previously monitored data and planning for future SLA requirements.)
wherein the application service layer network of the second type is a non-MEC network. (Paras. 20, 25; network may be a LAN, WAN, Internet. Para. 18; cloud computing node, which suggests a cloud network. See also Dao, para. 69; IMS or MPS rather than MEC application server.)

Dao, however, does teach the application service layer network of the first type, wherein the application service layer network of the first type is a multi-access edge computing (MEC) network, (paras. 42, 64-67; system has multiple communication networks and slices of communication networks available to it. The networks all provide different quality of service. Para. 69; Application server can be a Mobile Edge Computing (MEC) system.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of Boerner with the network types in Dao in order to select a network that could provide the level of service that was agreed to.

With respect to Claim 6, modified Boerner teaches the method of claim 1, and Boerner also teaches further comprising: transmitting, by the network device in response to the selecting, of the application service layer network of the first type, the request to the application service layer network of the first type. (Paras. 34, 65, 72-75; System does not update topology until parameter/threshold comparison indicates a problem. Para. 29, 60; processor receives request to provide service. See also Dao, para. 67; QoE of a user device based on network and service, which suggests a request transmission to the service layer of a network.)

With respect to Claim 7, modified Boerner teaches the method of claim 1, and Boerner also teaches further comprising: storing, by the network device, application service information (paras. 7, 32-33, 48, 58-64, 66, 72-73; reference data and rules for cloud services is stored in association with the service in a storage capacity of the cloud computing node.)
selecting, by the network device, the threshold performance metric value based on the request and the application service information. (Fig. 4, paras. 30-33, 48, 60-63; system monitors parameters that are indicative of performance to show what parameters at what threshold indicate an event is/will be happening.)

With respect to Claim 8, modified Boerner teaches the method of claim 1, and Boerner also teaches further comprising: transmitting, by the network device in response to the selecting of the application service layer network of the first type, a first request to provision the application service; and transmitting, by the network device in response to the selecting of the application service layer network of the second type, a second request to provision the application service. (para. 77; system changes the topology graph to provision the appropriate amount of resources for a given amount of work. See also Dao, para. 65; system creates a virtual network.)

(Fig. 1, para. 25; network adapter)
a memory, wherein the memory stores instructions; (Fig. 1, para. 24; memory including RAM and non-volatile storage such as CD-ROM or hard drive.)
and a processor, wherein the processor executes the instructions to: (Fig. 1, para. 21; processor)

With respect to Claims 14-16, they are substantially similar to Claims 7, 8, 6, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Boerner also teaches a non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to: (Fig. 1, para. 24; memory including RAM and non-volatile storage such as CD-ROM or hard drive. Para. 21; processor)

With respect to Claim 20, it is substantially similar to Claim 8, and is rejected in the same manner, the same art and reasoning applying.


Claims 2-5, 10-13, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boerner (US Pub. 2014/0122706) in view of Dao (US Pub. 2017/0317894), and further in view of Papp (US Pat. 7,843,843).
With respect to Claim 2, modified Boerner teaches the method of claim 1, but does not explicitly teach processing and transit times. 
Papp, however, does teach wherein the time period includes an estimated processing time pertaining to the request and an application service response, by a server device of the application service layer network of the first type, (col. 19, ln. 60 to col. 20, ln. 42 and col. 21, ln 52 to col. 22, ln. 57; system calculates server delay, which is the delay by the server in processing the request, and relates it to total delay.)
and an estimated transit time of the application service response from the server device to the end device. (col. 19, ln. 60 to col. 20, ln. 42 and col. 22, ln. 58 to col. 23, ln. 7; system calculates transit or network delay in relation to total delay. (see also col. 21, lns. 8-51 for correcting for how the monitoring server views it))
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of modified Boerner with the processing and transit times in order to determine which aspect of the system was contributing to the delay of the user receiving a response to the request to track service performance. (Papp, col. 19, ln. 60 to col. 20, ln. 22)

(paras. 27-29, 39; system deploys resources toward a service, which is a current available network resource value. Fig. 4, paras. 30, 63-67, 73-75; System measures parameters such as response time, a recently measured response time is an estimation of the current service time. Paras. 116, 118; processing, storage, memory, network bandwidth as resources. In other words, the system knows that for a given amount of dedicated resources, a given demand will produce an estimated result. Figs. 5-7, Paras. 60-64; chart of effects of demand on CPU usage and throughput. See also, e.g., Fig. 4; for given resources a demand of 200 users will result in a response time of 200ms. It would have been obvious to an artisan of ordinary skill before the effective filing date to compare the demand to processing time rather than response time because it would allow for the determination of whether this server is appropriate for the service task. Further, application of a known technique for predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)

With respect to Claim 4, modified Boerner teaches the method of claim 2, and Boerner also teaches wherein the calculating further comprises: calculating, by the network device, the estimated transit time based on a current available network resource value of an intermediary network, and a network resource transit demand value of the application service. (An intermediary network will be taught later. paras. 27-29, 39; system deploys resources toward a service, which is a current available network resource value. Fig. 4, paras. 30, 63-67, 73-75; System measures parameters such as response time, a recently measured response time is an estimation of the current service time. Paras. 116, 118; processing, storage, memory, network bandwidth as resources. In other words, the system knows that for a given amount of dedicated resources, a given demand will produce an estimated result. Figs. 5-7, Paras. 60-64; chart of effects of demand on CPU usage and throughput. See also, e.g., Fig. 4; for given resources a demand of 200 users will result in a response time of 200ms. It would have been obvious to an artisan of ordinary skill before the effective filing date to compare the demand to transit time rather than response time because it would allow for the determination of whether this network is appropriate for the service task. Further, application of a known technique for predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)
And Dao also teaches an intermediate network (para. 64-65, 68-70; network includes a radio access portion and backhaul portion. Paras. 9, 46, 65, 68-69; core network reached through the radio node. Different radio access portions may be used to reach the core network. It would have been obvious to an artisan of ordinary skill before the effective filing date to compare different intermediate networks to determine if a different network would allow for sufficient servicing of the request.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified Boerner teaches the method of claim 4, and Boerner also teaches wherein the intermediary network includes a radio access network or the radio access (para. 64-65, 68-70; network includes a radio access portion and backhaul portion. Paras. 9, 46, 65, 68-69; core network reached through the radio node. Different radio access portions may be used to reach the core network.)
The same motivation to combine as the independent claim applies here.

With respect to Claims 10-13, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 2, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claims 2 and 3, and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pgs. 9-11 that the amendment was not necessary to overcome the 112b rejection to most claims. For the reasons stated in the After Final Response (9/8/2021) Examiner disagrees. However, because the amendment is now entered following RCE, 
Applicant argues at Remarks, pgs. 11-15 that amended Claim 1 is non-obvious. The thrust of Applicant’s argument is that Boerner anticipates being applied during run time of a computing service and the claims should not be construed as being that situation.
Examiner incorporates the response from the After Final, summarizes parts of it and expands upon others.
First is Applicant’s argument that “the order of the performance of features recited in independent Claim 1 are explicit.” (Remarks, pgs. 12-13) Examiner agrees that the claims perform actions “in response to” other actions. But Claim 1 does not mention run time at all, so the fact that Boerner performs acts during run time is irrelevant to the claimed scope.
Instead, what Applicant appears to think is that because the claims have two selecting steps - selecting either the first or second type of network “to provide the application service to the end device” – and that those steps require the determining step to precede them, and that the determining step and each step before it requires the preceding step, that the claim somehow requires it not be performed during run time. But that simply is not the claim scope, and Applicant’s argument is not commensurate with the scope of the claims. The only things the claim requires is to perform the selection after a determination after a comparison after a calculation after a reception. So long as one “select[s], by the network device when determining the threshold performance metric is/is not satisfied, an application service layer network of the first/second type to provide the application service to the end device” the claim is met. That scope includes a method such as (1) providing a service, (2) evaluating the service and (3) selecting an application service layer network of the first/second type to provide the application service to the end device [based upon all the prior steps]. Assuming arguendo that Boerner discloses the acts only during runtime, 
Applicant next argues (Remarks, pg. 13) that Examiner violates the broadest reasonable interpretation of a claim term because Examiner does not read the context of the specification into the claims. Examiner’s construction is “inconsistent” with the specification and that the only consistent interpretation is one in which the calculating, comparing, determining and selecting are performed before the claimed application service is provided to the end device.
Applicant is incorrect. Notably, Applicant does not nominate a claim term that Examiner misconstrues, because there is no claim term that Examiner misconstrues. For example, Applicant does not argue that the only reasonable interpretation of the claim term “to provide the application service to the end device” means “to provide the application service to the end device in the first instance” or “to provide the application service to the end device without previously having provided a service to the end device.” Of course, the specification provides no such definition, and to read that language in would be unreasonable. But terms are given their ordinary and plain meaning unless Applicant specifically provides another one. Applicant does not point to an express definition in the specification, and Applicant does not argue that the claim terms would have been understood by one of skill to have a narrower meaning.
In lieu of nominating a term that Examiner misconstrues, Applicant makes a nebulous argument that Examiner should somehow place some sort of subjective context limitation on the scope of Claim 1 as a whole. (See, e.g., “The Examiner’s interpretation that the claimed application service is provided before the calculating…is an interpretation inconsistent with the Applicant’s specification.”) But it is not Examiner’s function to try and suss out what context limitations in response to the calculating” unless he understood that the context disclosure of the specification was insufficient to narrow the broadest reasonable interpretation of the claims without the words being included? There are just as many specification examples of comparing without calculating as there are specification examples of comparing after runtime.
MPEP 2111.01 controls. 2111.01(II) guides with Altiris Inc v. Symantec Corp., 318 F.3d 1363, 1371, holding that even when the specification discusses only a single embodiment, it was improper to read in a specific order of steps into the method claims when the logic or grammar of the claims themselves did not impose a specific order. Here Applicant points to no embodiment where the steps are performed after runtime. Assuming arguendo that to be an accurate recitation of the disclosure, it does not change the fact that the grammar of the claims does not impose the limitation Applicant wants Examiner to apply. Instead 2111.01 makes clear that “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification.” In order to be a lexicographer Applicant must “set out his uncommon definition in some manner within the patent disclosure so as to give one of ordinary skill in the art notice of the change in meaning.”
In short, Examiner asserts that Boerner renders obvious an estimation before runtime because Boerner discloses using a hypothetical workload to simulate performance (see Fig. 4, paras. 40-42, 48-49, 58-63), but even if it did not the analysis during runtime would constitute an 
Regardless, Examiner moots the issue by simply making an obviousness finding. Applicant’s argument is only that Boerner fails to anticipate the claim because Boerner anticipates only runtime calculations. But it would have been obvious to save the runtime data from a first run of the service in order to have historical data to make an informed selection the next time a similar request is received. In other words, Applicant provides no argument as to why Boerner anticipating doing the act at runtime means that one of skill would not have found the act obvious in the order claimed. Boerner discloses the technique of using monitored data as reference data for future analysis, so even if the first time a request is fulfilled it only used monitored data, the second time a request is fulfilled it would have historic reference data to use in determining the original or initial topography to use.
Examiner withdraws the 112b rejection and maintains the 103 rejection to all claims. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449